DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-14 are pending and under consideration in this action. Claims 8-14 are newly added.

Election/Restrictions
Applicant's election with traverse of the species frozen water ice in the reply filed on October 27, 2022 is acknowledged. Applicant does not appear to provide an argument for the traverse. 
However, upon further consideration, in light of Applicant’s claim amendments, the species election requirement of September 9, 2022 is withdrawn.

Claim Objections
Claim 2 is objected to because of the following informalities:  a space should be added between “of” and “microparticles” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 11, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Camilla (CA 795689; cited in 04/04/2022 IDS).
Applicant claims a method of homogeneously wetting a biopolymer comprising:
mixing at least one biopolymer, frozen water ice, and optionally at least one active pharmaceutical ingredient, by means of mechanical energy input to obtain a homogenous mixture at a temperature below the freezing point of water;
further mixing the at least one biopolymer, frozen water ice, and optionally the at least one active pharmaceutical ingredient with a steady increase of temperature to above the freezing point of water; and then
further kneading and/or mixing to produce a homogeneously wetted biopolymer.

Applicant claims a method of homogeneously wetting a biopolymer comprising:
mixing at least one biopolymer in dry form, frozen water ice, and at least one of dry ice (CO2), liquid nitrogen, or any other cooling substance having a freezing temperature below that of the frozen water ice, and optionally at least one active pharmaceutical ingredient, by means of mechanical energy input to obtain a homogeneous mixture at a temperature in a range above the freezing temperature of the dry ice, liquid nitrogen, or other cooling substance and below the freezing temperature of the water ice;
further mixing with a steady increase of temperature to above the freezing point of the water ice; and
further kneading and/or mixing to produce a homogeneously wetted biopolymer.

Camilla discloses that the production of homogeneous mixtures is frequently replete with problems. Homogenization of the blend is extremely difficult due to the high viscosity of the blend and the susceptibility of the collagen to be degraded by the local frictional heat produced by the high shear forces which are concomitant with mixing. Furthermore, air entrapped during mixing is very difficult to remove, and bubbles or voids may result in the product made from the mixture (pg.2, ln.5-6; 20-26).
Camilla discloses a process for producing a homogeneous, extrudable collagen composition comprising mixing frozen, pre-swollen collagen (biopolymer) particles with ice particles until a uniform, free-flowing mixture is obtained, and thawing the frozen particles of said uniform mixture and permitting the ingredients of said mixture to interact such that the pre-swollen collagen particles are permitted to swell further and the swollen collagen particles obtained therefrom are in a form suitable for extrusion into shaped structures (Camilla claim 17), such as tubes, sheets, and films of collagen (pg.4, ln.12-13). 
With regards to the frozen, pre-swollen particles, Camilla disclose that fibrillated collagen can be frozen by any conventionally known systems. For example, a refrigerant such as solid carbon dioxide (dry ice), liquid air or nitrogen, and the like can be mixed with collagen. (pg.6, ln.3-6).
In an embodiment, the preswollen collagen may be ground while in the frozen state (reading on dry) to a fibrous powder (pg.7, ln.12-13).
In an embodiment, the mixture of frozen, pre-swollen collagen and ice particles is continuously mixed while simultaneously thawing in an extruder. The feed zone of said extruder is at a temperature below the melting point of the frozen, pre-swollen collagen particles and the extrusion end of said extruder at a temperature of from between about 0-20oC (Camilla claim 18).
Camilla discloses that the particle size required for proper intermixing can be obtained either in a single operation, such as spray freezing or a plurality of operations such as freezing following by comminuting (pg.4, ln.8-11).

Camilla does not appear to explicitly disclose the size of the biopolymer and ice (i.e., microparticulate). However, as discussed above, Camilla discloses that the collagen may be ground to a fibrous powder and  the ice mixed with the collagen is in particle form. Camilla further discloses that the particle size required for proper intermixing can be obtained either in a single operation, such as spray freezing or a plurality of operations such as freezing following by comminuting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation to optimize the size of the ice and collagen particle sizes to obtain the optimal homogenization during mixing. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Camilla also does not appear to explicitly disclose the amount of biopolymer and frozen water ice used in the method. However, Camille discloses that a difficulty of homogenization is the susceptibility of the collagen to be degraded by the local frictional heat produced by the high shear forces which are concomitant with mixing, and mixing with ice in intended to address this issue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation to optimize the amount of ice used in relation to the amount of collagen used in order to optimally reduce the degradation of the collagen by frictional heat during mixing. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claims 3, 6, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Camilla (CA 795689; cited in 04/04/2022 IDS) as applied to claims  1, 2, 4, 5, 7, 8, 11, and 14 set forth above, further in view of Liu et al. (Liu) (US 2012/0295869 A1; published Nov. 22, 2012) and Hollingsbee et al. (Hollingsbee) (WO 97/02845 A1; published Jan. 30, 1997).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the biopolymer is hyaluronic acid.

The teachings of Camilla as they apply to claims 1, 2, 4, 5, 7, 8, 11, and 14 are set forth above and incorporated herein.

Camilla does not appear to explicitly disclose wherein the biopolymer used is hyaluronic acid. Liu and Hollingsbee are relied upon for this disclosure. Their teachings are set forth herein below.

Liu discloses that hyaluronic acid is one biopolymer known to be very sensitive to thermal sterilization processes. Heat sterilization of hyaluronic acid is known to accelerate the hydrolysis or oxidation of hyaluronic acid, thereby causing a significant and often detrimental decrease in the average molecular weight of the biopolymer (para.0006).
Hollingsbee discloses that hyaluronic acid (a biopolymer and polysaccharide) may be made into films for topical use in the treatment of wounds (pg.1, ln.9-14).

As discussed above, Camilla discloses a method which ultimately produce homogeneously mixed material, which may be shaped into various shapes such as films. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Camilla with the teachings of Liu and Hollingsbee, use Camilla’s method to form hyaluronic acid films (i.e., use hyaluronic acid in lieu of collagen). One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages provided by Camilla’s method, such as reducing frictional heat during production, thus reducing the degradation of hyaluronic acid (heat sensitive) during production; and reducing bubbles or voids in the final film made from the mixture and having a film that has hyaluronic acid more homogeneously distributed throughout, thus providing more efficient wound treatment with the film. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Camilla discloses that their method may be done with biopolymers, and may be used to create films, and Hollingsbee discloses that hyaluronic acid, a biopolymer, is known to be made into films.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
Claims 1-14 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616